NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    INEZ VELEZ,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-1600
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01230-EGB, Judge Eric G. Brug-
gink.
               ______________________

                Decided: June 10, 2016
                ______________________

   INEZ VELEZ, Bronx, NY, pro se.

    ERIC JOHN SINGLEY, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
SCOTT D. AUSTIN.
                 ______________________
2                                                VELEZ   v. US



    Before NEWMAN, SCHALL, and TARANTO, Circuit Judges.
PER CURIAM.
                         DECISION
    Inez Velez appeals the order and judgment of the
United States Court of Federal Claims dismissing her
complaint for lack of jurisdiction. Inez Velez v. United
States, No. 15-1230C, slip op. at 2 (Fed. Cl. Jan. 8, 2016).
We affirm.
                        DISCUSSION
                             I.
    Ms. Velez filed suit in the Court of Federal Claims on
October 21, 2015. In her complaint, she sought either
$280 million or $820 billion in damages for injuries suf-
fered throughout her life as a result of alleged negligent
medical care provided to her while she was in hospitals
and mental care facilities in New York and Puerto Rico.
She also alleged that “the state” failed to protect her while
she was in its custody and that “the state” had covered up
a sexual assault she experienced in 1953. On January 8,
2016, the Court of Federal Claims issued an order stating
that it lacked jurisdiction and directing the clerk of the
court to dismiss Ms. Velez’s complaint. Id. The court
explained that, because the complaint asserted claims
sounding in tort, it did not have jurisdiction over the suit.
Id. This appeal followed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3).
                             II.
   The Court of Federal Claims derives its jurisdiction
(which is the power to hear a case) from the Tucker Act.
The Tucker Act provides as follows:
     The United States Court of Federal Claims shall
     have jurisdiction to render judgment upon any
     claim against the United States founded either
VELEZ   v. US                                             3



    upon the Constitution, or any Act of Congress or
    any regulation of an executive department, or up-
    on any express or implied contract with the Unit-
    ed States, or for liquidated or unliquidated
    damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1) (emphasis added).
    The plain language of the Tucker Act excludes claims
sounding in tort from the jurisdiction of the Court of
Federal Claims. Rick’s Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (Fed. Cir. 2008). We have
reviewed Ms. Velez’s complaint and have considered the
arguments she makes on appeal. It is clear that all the
claims she makes sound in tort. They are thus outside
the jurisdiction of the Court of Federal Claims. The court,
therefore, did not err in ordering the dismissal of her
complaint.
    For the foregoing reasons, the order and judgment of
the Court of Federal Claims dismissing Ms. Velez’s com-
plaint are affirmed.
                      AFFIRMED
   No costs.